                          Case 3:20-cv-02680 Document 1-1 Filed 04/17/20 Page 1 of 24

                                                                                                                                                         SUIVi-lOO
                                          SUMMONS                                                                         FOR COURT use ONLY
                                                                                                                      (SOLO PARA USODSLA CORTS)
                                   (aTACiON JUDICIAL)
 NOTICE TO DEFENDANT:
 ^AV7SO AL DEMA/VDAOO^: Costco Wholesale Corporation, a Washington
 Corporation; and DOES 1-30, Inclusive



YOU ARE BEING SUED BY PLAINTIFF:
(LO ESTA DEMANDANDO el DEMANDANTE):To(i(i Stevenson




  NOTICEI You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
  below.
     You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court arwl have a copy
  served on the plaintiff. A letter or phone call will not protect you. Your written response must be In proper legal form If you want the court to hear your
  case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
  Online Self-Help Center (wmv.courf/n/b.ca.gov/se/Ae/p). your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask
  the court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property
  may be taken vrithout further warning from the court.
      There are other legal requirements. You may want to call an attorney right away, if you do not know an attorney, you may want to call an attorney
  referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
 these nonprofit groups at the California Legal Sen/ices Web site {www.lawhelpcalifomia.org). the California Courts Online Self-Help Center
  {www.courtlnfo.ca.gov/selfhelp}, or by contacting your local court or county bar association. NOTE; The court has a statutory lien for waived fees and
 costs on any settlement or arbitration award of 310,000 or more In a civil case. The court's lien must be paid before the court will dismiss the case.
 jAVfSOI Lo han demandado. Sf no rasponde dentro de 30 dias, la corte puede decldir en su contra sin escuchar su version. Lea la Informacldn a
 contlnuaclOn.
     Tiene 30 dIas DE CALENDARIO despuOs de qua le entreguen esta citacfOn y papeles legates pare presentar una respuesta por escrito en esia
 corte yhaeerque seentregue una copla al demandante. Una carta o una llamada telefdnlca no lo protegen. Su respuesta por escrito tiene que estar
 enfyrmato legal correcto si desea que procesen su caso en la corte. Esposible quehaya un fprmulario que ustedpueda user para su respuesta.
 Puede enconfrar esfos fyrmularfos de la corte y mOs Informacldn en el Centro de Ayuda de las Cortes de California (Www.sucorte.ca.gov;, en la
 biblloteca de leyes de su condado oenia corte que le quede mOs cerca. SI no puede pagarla cuota de presentacldn, pide al seeretario de la corte
 que ledO un formulariode exencSOn de pago de cuotas. Si no presents su respuesta a tiempo, puede perder el caso por Incumplimlento y la corte le
 podrd quHar su sue/do, dinero y blenes sin m6s advertenc/a.
    Hay otros requisitos legates. Es recomendable que llame a un abogado inmediatamente. Si no conoce a un abogado, puede llamar a un servicio de
 remisidn a abogados. SI no puede pager a un abogado. es posible que cumpla eon los requisitos para obtener serviclos legates gratultos de un
 programa de serviclos legates sin fines de lucro. Puede encontrar estos grvpos sin fines de lucro en el sitio web de California Legal Services,
 (Vvww.tawhelpcaIIfomla.org;, en el Centro de Ayuda de las Cortes de California, (Www.sucorte.ca.gov; o poni^ndose en eonfaeto con la corte o el
 colegfo de abogados locales. AVISO: Por ley. la corte tiene derecho a reclamarlas cuotas y los costos exenfos por imponer un gravamen sobre
 cualquler reeuperacldn de $10,000 6 mds de valor reciblda medlante un acuerdo o una concesidn de arbitraje en un caso de derecho civil. Tiene que
 pagar el gravamen de la corte antes de que la corte pueda desechar el caso.
The name and address of the court is:                                                        CASE NUMBER:                                                    .
(El nombre y diraccidn de la corte es): Contra Costa County Superior Court                                                  ()-QQ85i-
 Wakefield Taylor Courthouse
 725 Court Street
 Martinez, CA 94553
The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney. Is:
(El nombre, la direccldn y el numero de telOfono del abogado del demandante, o del demandante que no tiene abogado, es):
Constantine M. Panagotacos; Dunn 8i Panagotacos, LLP; 369 Pine Street, Suite 600, San F Mclsca CA 94104; (415) 982-2100

 DATE:
 (Fecha)
                                 2 5 2020                              Clerk, by
                                                                       (Seeretario)
                                                                                                            C. A. JACALA                                , Deputy
                                                                                                                                                         (Adjunto)
(For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
(Para prueba de entrega de esta citatidn use el formulaho Proof of Service of Summons, (POS-OI0)).
                                  NOTICE TO THE PERSON SERVED: You are served
  (SEAL)
                                  1. 1     I as an individual defendant.
                                  2. I-----) as the person sued under the fictitious name of (specify):


                                     3. Kl on behalf of (spec/^;.-Costco Wholesale Corporation, a Washington Corporation
                                          under 1^] CCP 416.10 (corporation)                 I----1 CCP 416.60 (minor)
                                                i n CCP 416.20 (defunct corporation)         I I CCP 416.70 (conservatee)
                                                I  ] CCP 416.40 (association or partnership) |     | CCP 416.90 (authorized person)
                                        ___ i      t other (specify):
                                     4. I~ I by personal delivery on (date):
                                                                                                                                                           Panftlori
Fonn Ad^tsd for Mandatory Usa
  Judicial CourKQ of Celiromla
                                                                       SUMMONS                                                 Coda of Civil Precadure §§ 41Z.20,46S
                                                                                                                                                 'Hwvi.c0iirilnto.ca4iov
 SUM-100 [Rev. July 1. ZOOS]
                                                                                                                                          WWW. accesslaw. com
                            Case 3:20-cv-02680 Document 1-1 Filed 04/17/20 Page 2 of 24
                                                                                                                                                           CM-010
                                                                                                                           FOR COURT USE ONLY
                                                      nmbor. ind soiOressJ;

  Dunn & Panagotacos, LLP                                                                                                              t r

  369 Pine Street, Suite 600
  San Francisco, CA 94104
      TELEPHONE NO.: (415) 982-2100
                                                FAXNo. (415) 982-2119
                       Plaintiff Todd Stevenson
 attorney FOR fWj/Tw;; -_____________________
SUPERIOR COURT OF CAUFORNIA, COUNTY OF Coiltra COSta
    STREET ADDRESS: 725 COUlt StTeCt
    MAIUNGADDRESS: P.O. BOX 911
   OTY AND aP CODE:      Martinez, CA 94553
        BRANCH NAUE:     Wakefield Taylor Courthouse
 CASE NAME:
 Stevenson v. Costco Wholesale Corporation, et al.                                                         CASE NUMBER:
    CIVIL CASE COVER SHEET
I / 1 Unlimited     C I Limited
                                                Complex Case Designation                                                  020-0085^
                                                  Counter             Joinder
      (Amount           (Amount                                                      JUDGE:
      demanded          demanded is        Filed with first appearance by defendant
                                               (Cal. Rules of Court, rule 3.402)      DEPT:
      exceeds $25,000)  $25,000 or less)
                           Items 1-6 below must be completed (see instructions on page 2).
1 . Check one box below for the case type that best describes this case:                              Provisionally Ccmptex Civil Litigation
    Auto Tort
                                                      Contract
                                                          r "Breach of contractAvarrarty (06)                           Court, rules S.40t^MS)
    CZl Auto (22)
                                                          1 Rule 3.740 collections (09)               [13 Antitnjstn-rade regulation (03)
    I n Uninsured motorist (46)
                                                          ] Other collectior^ (09)                    O Construction defect (10)
    Other Pl/PDAWD (Personal Injury/Property
    Damage/Wrongful Death) Tort                           ]    Insurance  coverage.(18)              I—I       Mass tort (40)
              Asbestos (04)                               ] Othw contract (37)                        LJ       Securities fitigation (28)
     I I Product liability (24)                        teal Property                                  I    i    Envlronmentain'oxic tort (30)
     I 1 Medical malpractice (45)                          I   Eminent  domain/inverse                I    I    Insurance coverroe claims arising from the
                                                      ___ condemnation (14)                                     above listed provisionally complex case
     CZ] Other Pl/PD/WO (23)                                                                                    types (41)
                                                           I Wongful eviction (33)
       Non-PI/PDAVD (Other) Tort                                                                       Enforcement      of Judgment
                                                           1 Other real property (26)
     LJ Business tort/unfelr business practice (07)                                                    I    I   Enforcement    of judgment (20)
     1 I CMI rights (08)                                Jnlawful Detainer
                                                            1 Commercial (31)                           Miscellaneous Civil Complaint
      I I Defemation (13)
                                                        CD      Residential (32)                        CIl RICO (27)
      I 1 Fraud (16)
      LJ intellectual property (19)                     CD      Drugs (38)                              I    } Other complaint fnof specified above) (42)
       L__ I Professional negligence (25)              Judiclal.Review                                  Miscellaneous     Civil Petition
       1     I other non-PI/PD/WD tort (35)             Z3      Asset forfeiture  (06)                  I    1   Partnership  and corporate governance (21)
                                                             I Petition re; arbitration award (11) jZi] Other petition (not specified above) (43)
        Employment
       I ^ vyfrongftil termination (38)                I n Writ of mandate (02)
       1     I Other employment (15)                   I Z Other judicial review (39)_______
 ? Thift nasR I           IIS     ^I____
                                     ✓ { is not  complex under rule 3.400 of the California Rules of Court. If the case Is complex, mark the
         factors requiring exceptional judicial management
         a: □ Large number of separately represented parties                 d. 1 n Large number of witnesses
         b. [ZII Extensive rnotion practice raising difficult or novel       e. I      1 Coordination with related actions pending in one or more courts
                   issues that will be time-consuming to resolve                         in other counties, states, or countries, or in a federal court
         c. CZl Substantial amount of documentary evidence                   f.  I     I Substantial postjudgment judicial supervision

  3. Remedies sought (check all that apply): a.EZl monetary b. □ nonrnonetary; dedaratory or injunctive relief                                  c. I I punitive
 4. Number Of causes of a^on (specify): Two (2): Negligence; Premises Liability
 5. This case I___J is     [3 is not a class action suit                                                ^
 6. If there are any known related cases, file and serve a notice of related case. (You may use form Cl\^5.)

 Date: February 24, 2020
 Constantine MJPanagotacos                                                            ►        /___ NATURE OF I     WIY OR ATTORNEY FOR PARTY)
                                fTYPEOR PRINT NAME)
                                                                              NOTICE          ^     71        7
                                                                                                               small claims cases or cases filed
   •                                                                                                            -le 3.220.) Fai.a:« to file toay tosufi

    :                               u“le                                                          you n^ust se.e a copy of tois cover sheeton a„

    • Ltol^rtW^s'a SleSs°c^e?mier rale 3.740 or a complex case, thls^r sheet will be used for statistical purposes on^.
                                                                                                                                                                   qe 1 or 2
                                                                                                                  O', RMes or court, rules 2.30.3.220, 3.400-3.403.3.74%
  Form Adopted for Mandatory Uso.                            CML CASE COVER SHEET                                       Cel. Standents of Judicld Admirrtstretlon. std. 3,10
    Judicial Cowidl of CaUfomia                                                                                                                      www.eouitMb.co^gov
     CM-010(Rov. July 1,2007)
                            Case 3:20-cv-02680 Document 1-1 Filed 04/17/20 Page 3 of 24

                                                                                                                                               PLD-PI-001
   ATT0RNEY0RPARTYWlTH0UTATT0RNEY^A/am8.ffls»Bfl/'rtJ/mfier.antf«W«ssJ;
      Constantine M. Panagotacos (SBN 238557); Matthew R. Cody (SBN 267(91)
      Dunn & Panagotacos LLP                                               f ■ ).
                                                                                     f    i : 'I

                                                                                             ■   •
                                                                                                      !
                                                                                                          noj
                                                                                                          -■-'2
                                                                                                          ■
                                                                                                                            PORCOURTUSEONLY



      369 Pine Street, Suite 600
      San Francisco, CA 94104                                           7*7'^ cc“* '‘r
          TELEPHONE NO; (415)982-2100       'FAXNO.(opff8na(;: (415) 982-2‘il9"'                                  . ■     CO
   E-MAIL ADDRESS fOpMna?: CpanagOtaCOS@<lplIp.COm                                               •p
      AHORNEY FOR rNa/ne;: Plaintiff Todd Stevenson                                                                     CCI.R'
  SUPERIOR COURT OF CALIFORNIA, COUNTY OF Contra CoSta
                                                                               ■ ev ,
       STREET ADDRESS: .725 Couit Street                                            -..
       MAIUNQ ADDRESS; P.O. BOX911
      CRY AND ZIP CODE: Mattincz, CA 94553
          BRANCHNAME; Clvil Unlimited
                PLAINTIFF: Todd Stevenson

                                                                                                                    PER LOCAL RULE, THIS
         DEFENDANT: Costco-Wholesale Corporation, a Washington                                                      CASI^^/^StGNEDTO
                     Corporation; and
                                                                                                                    DEP'        FORALl
  I / I DOES 1 TO 30,        inclusive
                                                                                                                         purposes
  COMPLAINT—Personal Injury, Property Damage, Wrongful Death
      I    I AMENDED (Number):
  Type (check all that apply):
  □□ MOTOR VEHICLE            HU) OTHER (specify):
      f" 'I Property Damage       I I Wrongful Death
      I / I Personal Injury      I  I Other Damages (specify):
  Jurisdiction (check all that apply):                                                                    CASE NUMBER:
 I    I ACTION IS A LIMITED CIVIL CASE
          Amount demanded I        I does not exceed $10,000
                               I   \ exceeds $10,000, but does not exceed $25,000
 r7~l ACTION IS AN UNLIMITED CIVIL CASE (exceeds $25,000)
 I    I ACTION IS RECLASSIFIED by this amended complaint
        I   I from limited to unlimited
        I   I from unlimited to limited
1. Plaintiff (name or names); Todd Stevenson
   alleges causes of action against defendant (name or names):
    Costco Wholesale Corporation, a Washington Corporation; and Does 1-30, inclusive.
2. This pleading, including attachments and exhibits, consists of the following number of pages: 5
3. Each plaintiff named above is a competent adult
   a. r 1 except plaintiff I'name);
            (1) I    I a corporation qualified to do business in California
            (2) I    I an unincorporated entity (describe):
            (3) i    i a public entity (describe):
            (4) I    I a minor I      I an adult
                       (a) I    I for whom a guardian or conservator of the estate or a guardian ad litem has been appointed
                       (b) I    I other (specify):
            (5) I    I other (specify):
    b. I       I except plaintiff (name);
                 (1) I   I a corporation qualified to do business in California
                 (2) I  t an unincorporated entity (describe):
                 (3) I  i a public entity (describe):
                 (4) I  I a minor I 1 an adult
                           (a) I    \ for whom a guardian or conservator of the estate or a guardian ad (item has been appointed
                           (b) I     I other fspec/fy);
                 (5) I  I other (specify):

   11 I Information about additional plaintiff who are not competent adults is shown in Attachment 3.
                                                                                                                                                    Paga 1 or 3
 Forni Approved for Opiional Use                   COMPLAINT—Personal Injury, Property                                           Cede 01 CMl Procedure, § 425.12
  JudIcfaJ Council of uelifomia                                                                                                            wwiif.eourilnlO.ea.gov
PLO-PI-001 (Rov. January 1.3007]                        Damage, Wrongful Death
                                   Case 3:20-cv-02680 Document 1-1 Filed 04/17/20 Page 4 of 24


                                                                                                                                        PLD-PI-OOI
     SHORT TITLE:                                                                                             CASE NUMBER:

     Stevenson v. Costco Wholesale Corporation, et al.


4. I             I Plaintiff fnamej;
                   is doing business under the fictitious name (specify):

        and has complied with the fictitious business name laws.
5. Each defendant named above is a natural person
     I / I except defendant (name): Costco Wholesale Cor c. [                              3 except defendant (ha/nej:
           (1) I   I a business organization, form unknown                                   (1) I   I a business organization, form unknown
           (2) I / I a corporation                                                           (2) I   I a corporation
           (3) r~ I an unincorporated entity (describe):                                     (3) I   I an unincorporated entity (describe):

                         (4) [    ] a public entity (descnbe):                               (4) I   I a public entity (describe):

                         (5) I    I other (specify):                                         (5) I   I other Cspec/fy/’




      b. I             I except defendant (name):                                    d p' I gjjggpj defendant (name):
                         (1) I   I a business organization, form unknown                     (1) I   I a business organization, form unknown
                         (2) I   I a corporation                                             (2) I   I a corporation
                         (3) I   I an unincorporated entity (descnbe):                       (3) I   I an unincorporated entity (describe):

                         (4) [    ] a public entity (describe):                              (4) I   I a public entity (describe):

                         (5) [    ] other (specify):                                         (5) [   ] other fspec/^,);


       I          I Information about additional defendants who are not natural persons is contained in Attachment 5.
6.         The true names of defendants sued as Does are unknown to plaintiff.
           a. I / I Doe defendants (specify Doe numbers): 1~15______                     were the agents or employees of other
                    named defendants and acted within the scope of that agency or employment.
             b. I / I Doe defendants (specify Doe numbers): 1-30                             are persons whose capacities are unknown to
                      plaintiff.
7.         I     t Defendants who are joined under Code of Civil Procedure section 382 are (names):




8.         This court is the proper court because
           a. i    I at least one defendant now resides in its jurisdictional area.
           t>- I   I the principal place of business of a defendant corporation or unincorporated association is in its jurisdictional area.
           c. I / I injury to person or damage to personal property occurred in its jurisdictional area.
           d. I ~l other (specify):




9.         I          I Plaintiff is required to comply with a claims statute, and
               a. I       I has complied with applicable claims statutes, or
               b. I       i is excused from complying because (specify):




PLD-PI-001 [Rev. January 1.2007]                           COMPLAINT—Personal Injury, Property                                                 Pago 2 of 3
                                                                Damage, Wrongful Death
                            Case 3:20-cv-02680 Document 1-1 Filed 04/17/20 Page 5 of 24

                                                                                                                                    PLD-PI-OOI
                                                                                                  CASE NUMBER:
SHORT TITLE;
 Stevenson v. Costco Wholesale Corporation, et al.

10. The following causes of action are attached and the statements above apply to each (each complaint must have one or more
    causes of action attached):
    a. I     I Motor Vehicle
    b. r7~l General Negligence
    c. I      I Intentional Tort
    d. I      I Products Liability
    e. I / I Premises Liability
    f. I      I Other (specify):




11. Plaintiff has suffered •
    a. I / 1 wage loss
    b.       ] loss of use of property
    c. I /~i hospital and medical expenses
    d. I /n general damage
    e.       ] property damage
    f. I / i loss of earning capacity
    g-        ] other damage ('spec/fyj;




12. I          I The damages claimed for wrongful death and the relationships of plaintiff to the deceased are
        a. I       I listed in Attachment 12.
        b. I       1 as follows:




 13. The relief sought In this complaint is within the jurisdiction of this court.



 14. Plaintiff prays for judgment for costs of suit; for such relief as is fair, just, and equitable: and for
     a. (1) I vH compensatory damages
        (2) I     I punitive damages
        The amount of damages is (in cases for personal injury or wrongful death, you must check (1)):
        (1) I / I according to proof
         (2) I    I in the amount of: $
 15. I         I The paragraphs of this complaint alleged on information and belief are as follows (specify paragraph numbers;:




 Date: February 24,2020

 Constantine M. Panagotacos                                                    ►
                               {TYPE OR PRINT NAME)                                     7       ;i0NATU^P PLAINTIFF Oft ATTORNEY)

 PLO^I-001 [Rev. January 1.2007)                      COMPLAINT—Personal Injury, Propi            7                                       Page 3 or 3

                                                           Damage, Wrongful Death
                             Case 3:20-cv-02680 Document 1-1 Filed 04/17/20 Page 6 of 24


                                                                                                                                PLD-PI-001{2;
                                                                                                  CASE NUMBER;
  SHORT TITLE;
  Stevenson v. Costco Wholesale Corporation, et al.


           First                                   CAUSE OF ACTION—General Negligence                                     Page___ 4
                           (number)
          ATTACHMENT TO [Z2 Complaint CD Cross - Complaint
           (Use a separate cause of action form for each cause of action.)

           GN-1. Plaintiff (name): Todd Stevenson

                      alleges that defendant (name): CostcO Wholesale Corporation, a Washington Corporation; and



                                 I / I Does    1                to   30

                     was the legal (proximate) cause of damages to plaintiff. By the following acts or omissions to act, defendant
                     negligently caused the damage to plaintiff
                     on (date): March 7, 2018
                     a\ (place): Costco Wholesale located at 3150 Fostoria Way, Danville, CA 94526.

                      (description of reasons for liability):
                      While a patron at Costco Wholesale located at 3150 Fostoria Way, Danville, CA 94526, Plaintiff
                      was injured when a Costco employee pushed an oversized cart into Plaintiff. Defendants
                      breached the duty to exercise reasonable care in managing and maintaining a safe area for patrons
                      by failing to warn patrons of potential hazard. As a direct and proximate result, Plaintiff was
                      injured and sustained damages.




                                                                                                                                            Pafle 1 of t
  Perm Approved for Optional Use                                                                                         Code ol Civil Procedure 42S.12
   Judicial Council of California                  CAUSE OF ACTION-<General Negligence                                            vMw.coviUnto.es.gov
PLO-PIJ)01(2) [Rev. January 1.2007]
                              Case 3:20-cv-02680 Document 1-1 Filed 04/17/20 Page 7 of 24


                                                                                                                                                PLD-PI-001(4:
  SHORT TITLE:                                                                                                   CASE NUMBER:

  Stevenson v. Costco Wholesale Corporation, et al.

          Second                                         CAUSE OF ACTION—Premises Liability                                           Page____ 5
                         (number)
          ATTACHMENT TO        I / I Complaint        I   I Cross ♦ Complaint
          (Use a separate cause of action form for each cause of action.)

          Prem.L-1. Plaintiff (name/’ Todd Stevenson
                      alleges the acts of defendants were the legal (proximate) cause of damages to plaintiff.
                      On (date): March 7, 2018                           plaintiff was injured on the following premises in the following
                           fashion (description of premises and circumstances of injury):
                           While a patron at Costco Wholesale located at 3150 Fostoria Way, Danville, CA 94526,
                           Plaintiff was injured when a Costco employee pushed an oversized cart into Plaintiff.
                           Defendants breached the duty to exercise reasonable care in managing and maintaining a safe
                           area for patrons by failing to warn patrons of potential hazard. As a direct and proximate
                           result, Plaintiff was severely injured and sustained damages.

          Prem,L-2.               ✓        Count One—Negligence The defendants who negligently owned, maintained, managed and
                                           operated the described premises were (names):
                                           Costco Wholesale Corporation, a Washington corporation; and

                                       I ^ i Does I                        to 30
          Prem,L-3.                   J Count Two—Willful Failure to Warn (Civil Code section 846] The defendant owners who willfully
                                        or maliciously failed to guard or warn against a dangerous condition, use, structure, or activity were
                                        (names):



                                       CUD Does                            to
                                           Plaintiff, a recreational user, was   I        1 an invited guest I   I a paying guest.
          Prem.L-4.           [       ] Count Three—Dangerous Condition of Public Property The defendants who owned public property
                                        on which a dangerous condition existed were (names):



                                                   I     I Does                      to
                                           a.     ] The defendant public entity had         actual I        I constructive notice of the existence of the
                                                    dangerous condition in sufficient time prior to the injury to have corrected it
                                           b.     ] The condition was created by employees of the defendant public entity.
          Prem.L-5. a. I / I Allegations about Other Defendants The defendants who were the agents and employees of the
                             other defendants and acted within the scope of the agency were (names):



                                       I        I Does                     to 30
                         b. I         I The defendants who are liable to plaintiffs for other reasons and the reasons for their liability are
                                        [ 3 described in attachment Prem.L-5.b I 1 as follows (names):



                                                                                                                                                           Page 1 pf 1
  Porm Approved for Optional Use                                                                                                     Code of civil Procedure. § 425.12
    Judicial Council of California                       CAUSE OF ACTION—Premises Liability
                                                                                                                                                  WM.couiVnfy.CB.gov
PLO.PI.OOl{4) (Rev. January 1.2007)
               Case 3:20-cv-02680 Document 1-1 Filed 04/17/20 Page 8 of 24
                           f •
                                    SUPERIOR COURT - MART:. .EZ
                                    COUNTY OF CONTRA COSTA
                                    MARTINEZ, CA, 94553

    TODD STEVENSON VS COSTCO WHOLESALE

    NOTICE OF CASE MANAGEMENT CONFERENCE                            CIVMSC20-00351

    1.   NOTICE: THE CASE MANAGEMENT CONFERENCE HAS BEEN SCHEDULED FOR:

    DATE:     07/14/20           DEPT:   21        TIME:     8:30

S   THIS FORM, A COPY OF THE NOTICE TO PLAINTIFFS, THE ADR INFORMATION
    SHEET, A BLANK CASE MANAGEMENT CONFERENCE QUESTIONNAIRE, AND A BLANK
    STIPULATION FORM ARE TO BE SERVED ON OPPOSING PARTIES. ALL PARTIES
    SERVED WITH SUMMONS AND COMPLAINT/CROSS-COMPLAINT OR THEIR ATTORNEY
    OF RECORD MUST APPEAR.
    2. You may     stipulate to an earlier Case Management Conference, If
    all parties    agree to an early Case Management Conference, please
    contact the    Court Clerk's Office at (925)608-1000 for Unlimited Civil
    and Limited    Civil cases for assignment of an earlier date.
    3. You must be familiar with the case and be fully prepared to par­
    ticipate effectively in the Case Management Conference and to discuss
    the suitability of this case for the EASE Program, private mediation,
    binding or non-binding arbitration, and/or use of a Special Master.

    4 . At any Case Management Conference the court may make pretrial
    orders including the following:

         a.    an order   establishing a discovery schedule
         b.    an order   referring the case to arbitration
         c.    an order   transferring the case to limited jurisdiction
         d.    an order   dismissing fictitious defendants
         e.    an order   scheduling exchange of expert witness information
         f.    an order   setting subsequent conference and the trial date
         g-    an order   consolidating cases
         h.    an order   severing trial of cross-complaints or bifurcating
               issues
         i.    an order   determining when demurrers and motions will be filed

                                SANCTIONS
    If you do not file the Case Management Conference Questionnaire or
    attend the Case Management Conference or participate effectively in
    the Conference, the court may impose sanctions (including dismissal of
    the case and payment of money).
            Clerk of the Superior Court of Contra Costa County
    I declare under penalty of perjury that I am not a party to this
    action, and that I delivered or mailed a copy of this notice to the
    person representing the plaintiff/cross-complainant.

    Dated:     02/25/20                       ___________ _____________________________
                                                 C. JACALA
                                                 Deputy Clerk of the Court
                             Case 3:20-cv-02680 Document 1-1 Filed 04/17/20 Page 9 of 24

                                 Superior Court of California. County of Contra Costa

                                           NOTICE TO DEFENDANTS
                                          In Unlimited Jurisdiction Civil Actions

YOU ARE BEING SUED. The packet you have been served should contain:
          a.         The Summons
          b.         The Complaint
          c.         The Notice of Case Management (shows hearing date and time)
          d.         Blank: Case Management Statement (Judicial Council Form CM-110}
          e.         Blank: Stipulation and Order to Attend ADR and Delay First Case Management Conference
                     90 Days (Local Court Form CV-655b)
          f.         Alternative Dispute Resolution (ADR) Information (Local Court Form CV-655c-INFO)


                                       o WHAT DO i DO NOW?
         You must:
               1, Prepare your response YOU COULD LOSE YOUR CASE—even before it is heard by
                  a judge or before you can defend yourself, if you do not prepare and file a response on
                  time. See the other side of this page for types of responses you can prepare.
               2. Compieie the Case Management Statement (CM-110)
               3. File and serve your court papers on time Once your court forms are complete, you
                  must file 1 original and 2 copies of the forms at court. An adult who is NOT involved in
                  your case must serve one set of forms on the Plaintiff. If you were served in person you
                  must file your response in 30 days. If the server left a copy of the papers with an adult
                  living at your home or an adult in charge at your work or you received a copy by mail you
                  must file your response in 40 days.
               4. Prove you served your court papers on time by having your server complete a Proof
                  of Service, (Judicial Council form POS-040), that must be filed at the court within 60 days.
                5. Go to court on the date and time given in the Notice of Case Management Conference.
                6. Consider trying to settle your case before trial If you and the other party to the case can
                   agree to use mediation, arbitration or neutral case evaluation, the Stipulation and Order
                   to Attend ADR and Delay First Case Management Conference 90 Days can be filed with
                   your other papers. For more information read the enclosed ADR information, visit
                   www.cc-courts.orQ/adr. or email adrweb@contracosta.courts.ca.gov.

   IMPORTANT! The court recommends consulting an attorney for all or part of your case. While you
   may represent yourself, lawsuits can be complicated, and the court cannot give you legal advice.


COURT FEES: You must pay court fees the first time you file your papers. If you also file a motion, you must
pay another fee. If you cannot afford the fees, you may ask the court to waive'(allow you not to pay) fees.
Use Judicial Council forms FW-001-INFO (information sheet]; FW-001 [application]; and FW-003 [order].


COURT FORMS: Buy forms at the Law Library (1020 Ward Street, Martinez, CA) or download them for free
at: www.courtinfo.ca.aov/forms/




CIvU - Info / Inslruciions
CV-655d>INFO Rev. 8/16/16
                               Case 3:20-cv-02680 Document 1-1 Filed 04/17/20 Page 10 of 24

                                                WHAT KIND OF RESPONSES CAN I FILE?
  1. If you disagree with some or all of what the plaintiff says in the complaint because you believe, or
     know it is not true, you can file an ANSWER.
  2. If you have a claim in the same case against the plaintiff, you may file a CROSS-COMPLAINT.
  3.     If you want to ask the court to do something on your behalf, you may file a MOTION (See TYPES OF
        MOTIONS below)



                                                    HOW DO I PREPARE AN ANSWER?
  There are two kinds of Answers you can use. depending on whether the Complaint was verified. You can tell if a
  Complaint is verified because it says “Verified Complaint” and/or has a signed oath on the last page.

   For complaints that are NOT verified:
                    Use Judicial Council form PLD-050 - General Denial

   For complaints that ARE verified:
                    a.    For personal injury, property damage, and wrongful death claims, use Judicial Council PLD-PI-003
                          (do not check number 2).
                    b.    For contract claims, use Judicial Council PLD-C-010 (do not check number 3a).
                    c.    Be sure to deny every claim with which you disagree. For example, you might write: “I believe, or know,
                          that the information in paragraph #_is untrue/incorrect." Continue your list until you have addressed
                          each paragraph in the Complaint.
   NOTE: The Judicial Council Answer forms have spaces for your affirmative defenses. Be sure to include them or you
   may not be able to use them later. To find out what your affirmative defenses might be, go to the law library and ask
   the librarian to help you find the information you need.
   If you want to file a Cross-Complaint, you must do so at the same time you file the Answer.
                    a.     For a personal injury, property damage, and/or wrongful death Cross-Complaint, use Judicial Council form
                           PLD-PI-002.
                    b.     For a contract Cross-Complaint, use Judicial Council PLD-C-001.



                                                             TYPES OF MOTIONS
    Written motions are documents that ask the court to do something. You may have to file an Answer at the same time.
    At this point in the case, you can only make Motions from the following list:
          1. Demurrer (the facts stated in the complaint are wrong, or the deadline to file the lawsuit has passed)]
          2. Motion to Strike (the complaint is unclear; does not follow the law, “doesn't matter", etc.);
          3. Motion to Transfer (the complaint is in the wrong court or there's a more appropriate court);
               4.        Motion to Quash Service of Summons (you were not legally served);
               5.        Motion to Stay (put the case on hold); or
               6.        Motion to Dismiss (stops the case).
                             NOTE: Motions are very complicated and you may want to hire a lawyer to help you.



                                                      WHERE CAN I GET MORE HELP?
           •         Lawyer Referral Service: (925) 825-5700
           •         Bay Area Legal Aid: (800)551-5554
           •         Contra Costa County Law Library         Martinez: (925) 646- 2783                 Richmond: (510)374-3019
           •         Ask the Law Librarian:   www.247ref.org/portal/accessJaw3.cfm


Civil - Info I Instructions
CV-655d'INFO Rev. 8/16/16
                            Case 3:20-cv-02680 Document 1-1 Filed 04/17/20 Page 11 of 24

                                  SUPERIOR COURT OF THE STATE OF CALIFORNIA
                                    IN AND FOR THE COUNTY OF CONTRA COSTA



                                        Plaintiff(s) / Cross Plainljff(s)
                                                                            ADR Case Management Stipulation and Order
                                  vs.
                                                                                (Unlimited Jurisdiction Civil Cases)

                                                                                                  CASE NO:
                                  Defendant(s) I Cross Defendant(s)


     ►     ALL PARTIES STIPULATING TO ADR AND DELAYING THEIR CASE MANAGEMENT CONFERENCE 90 DAYS
           MUST SUBMIT THE ORDER FOR THE JUDGE’S SIGNATURE AND FILE THIS FORM AT LEAST 15 DAYS
           BEFORE THEIR CASE MANAGEMENT CONFERENCE. (NOT AVAILABLE IN COMPLEX LITIGATION CASES.)
     ►     PARTIES MUST ALSO SEND A COPY OF THIS FILED STIPULATION AND ORDER TO THE ADR OFFICE:
           email adrweb@contracosta.courts.ca.QOv FAX: (925) 608-2109 MAIL: P.O. BOX 911, MARTINEZ, CA 94553


 Counsel and all parties agree to delay their case management conference 90 days to attend ADR and complete pre-
 ADR discovery as follovt/s:
  1. Selection and scheduling for Alternative Dispute Resolution (ADR):
        a. The parties have agreed to ADR as follows:
                  i. Q Mediation (□ Court-connected □ Private)
                 ii. □ Arbitration (□ Judicial Arbitration (non-binding) □ Private (non-binding) Q Private (binding))
                ill. □ Neutral case evaluation
        b. The ADR neutral shall be selected by (date):_________ _______ (no more than 14 days after filing this form)
        c. ADR shall be completed by (date):_________________ (no more than 90 days after filing this form)
  2. The parties will complete the following discovery plan:
        a. □ Written discovery: (□ Additional page(s) attached)
                  i. □ Interrogatories to:
                 ii. □ Request for Production of Documents to:
                iii. □ Request for Admissions to:
               iv. □ Independent Medical Evaluation of:
                 V. □ Other:
        b. □ Deposition of the following parties or witnesses: (□ Additional page(s) attached)

                ii.
               iii.
        c. □ No Pre-ADR discovery needed
  3. The parties also agree: ______________

  4. Counsel and self-represented parties represent they are familiar with and will fully comply with all local court rules related to
     ADR as provided in Title Three; Chapter 5. will oav the fees associated with these service_s. and understand that if they do
     not, without good cause, comply with this stipulation and all relevant local court rules, they may be subject to sanctions.


                                                         Fax                  Counsel for Defendant (print)                        Fax
  Counsel for Plaintiff (print)

  Signature                                                                   Signature

  Counsel for Plaintiff (print)                          Fax                  Counsei for Defendant (print)                        Fax


  Signature                                                                   Signature


   Pursuant to the Stipulation of the parties, and subject to the Case Management Order to be filed, IT IS SO ORDERED that
   the Case Management Conference set for________________ _ is vacated and rescheduled for-------------------- at
   (8:30 a.m./              I Plaintiff / Plaintiffs counsel must notify all parties of the new case management conference

   Dated:
                                                                                                              Judge of the Superior Court

                                                                                                                             Local Coun Rule 3.4(h}(t}
Local Court Form (MarKtatory)
CV-655b Rev, 10/14/16
                                  Case 3:20-cv-02680 Document 1-1 Filed 04/17/20 Page 12 of 24
                                                                                                                                                    CM-110
. ATTORNEY OR PARTY WITHOUT ATTORNEY (Nam. Stato Bar number, end address):                                                  FOR COURT USE ONLY




            TELEPHONE NO.:                                      FAX NO. (Opdonal):

  E-MAIL ADDRESS (Optional):
      ATTORNEY FOR (Name):
 SUPERIOR COURT OF CALIFORNIA. COUNTY OF
     STREET ADDRESS;
     MAILING ADDRESS:
  CITY AND ZIP CODE:
       BRANCH NAME:

       PLAINTIFF/PETITIONER:
DEFENOANT/RESPONDENT:
                                                                                                             CASE NUMBER:
                                   CASE MANAGEMENT STATEMENT
(Check one):                  ] UNLIMITED CASE                               LIMITED CASE
                                (Amount demanded                             (Amount demanded is $25,000
                                exceeds $25,000)                             or less)

A CASE MANAGEMENT CONFERENCE is scheduled as follows:
                                                       Time:                         Dept:                 Div.:                      Room:
Date:
Address of court (if different from the address above):

        ] Notice of Intent to Appear by Telephone, by (name):

                INSTRUCTIONS: All applicable boxes must be checked, and the specified Information must be provided.
1.     Party or parties (answer one):
       a.        ]    This statement is submitted by party (name):
       b.   [    ]    This statement is submitted jointly by parties (names):



2.     Complaint and cross-complaint (to be answered by plaintiffs and cross-complainants only)
       a. The complaint was filed on (date):
       b. I   I The cross-complaint, if any, was filed on (date):

3.     Service (to be answered by plaintiffs and cross-complainants only)
       a.      ] All parties named in the complaint and cross-complaint have been served, have appeared, or have been dismissed.
       b.   [    ]    The following parties named in the complaint or cross-complaint
                      (1) I I have not been served (specify names and explain why not):

                      (2)     L         ]   have been served but have not appeared and have not been dismissed (specify names):

                      (3)     I     I       have had a default entered against them (specify names):

       c.   I     I   The following additional parties may be added (specify names, nature of involvement in case, and date by which
                      they may be served):



4.     Description of case
       a. Type of case in I                    I   complaint            ]   cross-complaint    (Describe, including causes of action):



                                                                                                                                                        Paee 1 of 5
                                                                                                                                                 Cal. Rules of Court,
Form Adopted for Martdatory Use
  Judicial Council of California
                                                               CASE MANAGEMENT STATEMENT                                                          rules 3.720-3.730
   CM-110 [Rev. July 1.2011]                                                                                                                      www.eouns.ca.gov
                                  Case 3:20-cv-02680 Document 1-1 Filed 04/17/20 Page 13 of 24
                                                                                                                                                CIVl-110
                                                                                                             CASE NUMBER:
          PLAINTIFF/PETITIONER:
 DEFENDANT/RESPONDENT:

A. b.         Provide a briof statomont of tho coco, including any damagoc. (Ifpcrconal injury damagoc aro oought, opacify tho injury and
              damages claimod, including modicol expenses to data [indicate courco and amountj, octimatod future medical exponcoo, tact
              earnings to date, and estimated future lost earnings. If equitable relief is sought, describe the nature of the relief.)




     I         I       (If more space is needed, check this box and attach a page designated as Attachment 4b.)
5.   Jury or nonjury trial
     The party or parties request                I   I a jury trial   L__j a nonjury trial.    (If more than one party, provide the name of each party
         requesting a jury trial):

6.       Trial date
         a. [    ] The trial has been set for (date):
         b. I ] No trial date has been set. Tliis case will be ready fui liial within 12 tnorilhs of tlie dale of the filing of the coriiplaiiil (if
                          not. explain):

         c.    Dales on which parties or attorneys will not be available for trial (specify dates and explain reasons for unavailability):


7. Estimated length of trial
   The party or parties estimate that the trial will take (check one):
         a.             ] days (specify number):
         b.        I    I hours (short causes) (specify):


8. Trial representation (to be answered for each party)
    The party or parties will be represented at trial I  ] by the attorney or party listed in the caption                   I   I by the following:
    a. Attorney:
     b. Firm:
    c. Address:
     d. Telephone number:                                                     f. Fax number:
     e^ E-mail address:                                                       g. Party represented:
   I    I Additional representation is described in Attachment 8.

9. Preference
   [      This case is entitled to preference (specify code section):
10. Alternative dispute resolution (ADR)
         a.     ADR Information package. Please note that different ADR processes are available in different courts and communities: read
                the ADR information package provided by the court under rule 3.221 for information about the processes available through the
                court and community programs in this case.
              (1) For parties represented by counsel: Counsel     ] has I       I has not provided the ADR information package identified
                       in rule 3.221 to the client and reviewed ADR options with the client.
              (2) For self-represented parties: Party I----- 1 has L           ] has not reviewed the ADR information package identified in rule 3.221.
          b. Referral to judicial arbitration or civil action mediation (if available).
            (1) [      This matter is subset to mandatory judicial arbitra^tion^under Code^of Civil Procedure section J141                        'j

                              statutory limit.

              (2) [           Plaintiff elects to refer this case to judicial arbitration and agrees to limit recovery to the amount specified in Code of
                              Civil Procedure section 1141.11.

              (3) [        1 This case is exempt from judicial arbitration under rule 3.811 of the California Rules of Courtor from civil action
                              mediation under Code of Civil Procedure section 1775 et seq. (specify exemption):

                                                                                                                                                      Pago 2 of S
 CM-110(Rev.July 1.2011]                                   CASE MANAGEMENT STATEMENT
                            Case 3:20-cv-02680 Document 1-1 Filed 04/17/20 Page 14 of 24
                                                                                                                                   CM-110
                                                                                                     CASE NUMBER:
    PLAINlTIFF/PETITIONER:
DEFENDANT/RESPONDENT:


10. c. Indicate the ADR process or processes that the party or parties are willing to participate in, have agreed to participate in. or
        have already participated in (check all that apply and provide the specified information):


                               The party or parties completing   If the party or parties completing this form in the case have agreed to
                               this form are willing to          participate in or have already completed an ADR process or processes,
                               participate in the following ADR indicate the status of the processes (attach a copy of the parlies' ADR
                               processes (check all that apply): stipulation):

                                                                      ]       Mediation session not yet scheduled


  (1) Mediation                            □                          ]

                                                                      ]
                                                                              Mediation session scheduled for {date):

                                                                              Agreed to complete mediation by {date):

                                                                      ]       Mediation completed on {date):


                                                                      ]       Settlement conference not yet scheduled

                                                                      ]       Settlement conference scheduled for {date):
  (2) Settlement
      conference
                                            o
                                                                      ] Agreed to complete settlement conference by (date);

                                                                      ]       Settlement conference completed on {date):


                                                                       ]      Neutral evaluation not yet scheduled

                                                                       ]      Neutral evaluation scheduled for {date):
   (3) Neutral evaluation
                                                                       ]      Agreed to complete neutral evaluation by (date).-

                                                                       ]      Neutral evaluation completed on (date):


                                                                       ]      Judicial arbitration not yet scheduled

                                                                       ]      Judicial arbitration scheduled for (date);
  (4) Nonbinding judicial
      arbitration
                                            o
                                                                       ] Agreed to complete judicial arbitration by (date);

                                                                       ]      Judicial arbitration completed on (date):


                                                                          ]   Private arbitration not yet scheduled

                                                                          ]   Private arbitration scheduled for (date);
  (5) Binding private
      arbitration                                                         ]   Agreed to complete private arbitration by (date);

                                                                          ]    Private arbitration completed on (date):


                                                                          ]    ADR session not yet scheduled

                                                                          ] ADR session scheduled for (date);
   (6) Other {specify):
                                                                          ]    Agreed to complete ADR session by (date);

                                                                          ] ADR completed on (date):


                                                                                                                                     Page 3 of S
 CM-nO [Rev, July 1.2011)
                                               CASE MANAGEMENT STATEMENT
                           Case 3:20-cv-02680 Document 1-1 Filed 04/17/20 Page 15 of 24
                                                                                                                                    nM.iio
                                                                                                    CASE NUMBER;
         PLAINTIFF/PETITIONER:

 DEFENDANT/RESPONDENT:

11. Insurance
    a.      ] Insurance carrier, if any, for party filing this statement (name):
    b. Reservation of rights:         ] Yes I           I No
    c. [ ] Coverage issues will significantly affect resolution of this case (explain):



12. Jurisdiction
    Indicate any matters that may affect the court's jurisdiction or processing of this case and describe the status.
     I         1 Bankruptcy I     I Other ('spec/fy;.-
   Status:

13. Related cases, consolidation, and coordination
    a. [ 1 There are companion, underlying, or related cases.
                   (1) Name of case:
                   (2) Name of court:
                   (3) Case number:
                   (4) Status:
                 ] Additional cases are described in Attachment 13a.
    b.     I      I A motion to         1 consolidate         ] coordinate       will be filed by (name party):

14. Bifurcation
   [    1 The party or parties intend to file a motion for an order bifurcating, severing, or coordinating the following issues or causes of
          action (specify moving party, type of motion, and reasons):



15. Other motions
   I   I The party or parties expect to file the following motions before trial (specify moving party, type of motion, and issues):




 16. Discovery
     a.    ] The party or parties have completed all discovery,
     b! I~1 The following discovery will be completed by the date specified (describe all anticipated discovery):
             Party                                    Description                                                 Date




         c. [     ] The following discovery issues, including issues regarding the discovery of electronically stored information are
                    anticipated (specify):




                                                                                                                                        Peso 4 of 5
 CM-110 [Rev.July1,20il)                             CASE MANAGEMENT STATEMENT
                         Case 3:20-cv-02680 Document 1-1 Filed 04/17/20 Page 16 of 24
                                                                                                                                  CM-110
                                                                                                 CASE NUMBER:
     PLAiNTlFF/PETITIONER:

DEFENDANT/RESPONDENT:


17. Economic litigation
    a.   ] This is a limited civil case (i.e., the amount demanded is $25,000 or less) and the economic litigation procedures in Code
            of Civil Procedure sections 90-98 will apply to this case.
    b I   I This is a limited civil case and a motion to withdraw the case from the economic litigation procedures or for additional
            discovery will be filed (if checked, explain specirically why economic litigation procedures relating to discovery or trial
            should not apply to this case):




18. Other issues
    I  I The party or parties request that the following additional matters be considered or determined at the case management
         conference (specify):




19. Meet and confer
    a. I  I The party or parties have met and conferred with all parties on all subjects required by rule 3.724 of the California Rules
            of Court (if not, explain):



     b. After meeting and conferring as required by rule 3.724 of the California Rules of Court, the parties agree on the following
          (specify):




 20. Total number of pages attached (if any):________
 I am completely familiar with this case and will be fully prepared to discuss the status of discovery and alternative dispute resolution,
 as well as other issues raised by this statement, and will possess the authority to enter into stipulations on these issues at the time of
 the case management conference, including the written authority of the party where required.

 Date:


                                                                             ►
                          (TYPE OR PRINT NAME)                                                (SIGNATURE OF PARTY OR ATTORNEY)




                          (TYPE OR PRINT NAME)
                                                                             ►                 (SIGNATURE OF PARTY OR ATTORNEY)
                                                                             I    I Additional signatures are attached.




                                                                                                                                     Page 5 of 5
 CM-nO[Rev.Ju!y1,20111                           CASE MANAGEMENT STATEMENT
                             Case 3:20-cv-02680 Document 1-1 Filed 04/17/20 Page 17 of 24




                                  CONTRA COSTA COUNTY SUPERIOR COURT
                             ALTERNATIVE DISPUTE RESOLUTION (ADR) INFORMATION


          All judges in the Civil Trial Delay Reduction Program agree that parties should consider using
          Alternative Dispute Resolution (ADR) to settle their cases. To tell the court you will use ADR:
                •     Choose ADR on the Case Management Form fCM-l 10);
                •     File a Stipulation and Order to Attend ADR and Continue First Case Management
                      Conference 90-Days (local court form); or
                •     Agree to ADR at your first court appearance.
          Questions? Email adrweb(a>.contracosta.courts.ca.aov or call (925) 608-2075


       MEDIATION
       Mediation is often faster and less expensive than going to trial. Mediators help people who have a
       dispute talk about ways they can settle their case. Parties email, fax or visit the ADR Programs
       office to get a list of mediators. After parties have agreed on a mediator, they must write a summary
       (5 pages or less) explaining the facts, legal arguments, and legal authority for their position. They
       must send this summary to the other parties and the mediator at least 5 court days before mediation
       starts.

        ALL parties and attorneys must go to mediation. Mediation can be held whenever and wherever the
        parties and the mediator want, as long as they finish before the court deadline. In some kinds of
        court cases, parties have the chance to mediate in the courthouse on their trial day.

        Most mediators begin by talking with the parties together, helping them focus on the important
        issues. The mediator may also meet with each party alone. Mediators often ask parties for their
        ideas about how to settle the case. Some mediators tell the parties how much money they think a
        case is worth, or tell them what they think might happen if the case went to trial. Other mediators
        help the parties decide these things for themselves. No matter what approach a mediator takes,
        decisions about settling a case can only be made when all the parties agree.

        If the parties go through the court ADR program, mediators do not charge fees for the first half hour
        spent scheduling or preparing for mediation. They also do not charge fees for the first two hours of
        mediation. If parties need more time, they must pay the mediators regular fees. Some mediators ask
        for a deposit before mediation starts. Mediators who do this must give back whatever is left after
        counting the time he or she spent preparing for or doing the mediation. A party whose court fees
        have been waived (cancelled) may ask if their mediation fees or deposit can be waived.

        If parties agree about how they will settle their case, they can choose to keep it private, write it up as
        a contract, or ask the judge to make it a court order. What parties say and agree to in mediation is
        confidential (private).

        PRIVATE MEDIATION
        Private mediation works in the same way as judicial mediation, but the parties do not go through the
        ADR Programs office. Parties choose a mediator on their own, and pay the mediator’s normal fees.


Civil - Information
CV-€55c-INFO Rev. 10/14/16
                             Case 3:20-cv-02680 Document 1-1 Filed 04/17/20 Page 18 of 24

    ' JUDICIAL ARBITRATION fnon-bindinq)
      In judicial arbitration, an independent attorney (arbitrator) looks at the evidence, listens to the parties
      and their witnesses, and decides how the case will be settled. Judicial arbitration is less formal than
      court. Parties email, fax or visit the ADR Programs office to get a list of arbitrators. If they cannot
      agree on an arbitrator, the court will assign one. The judge can send cases to arbitration if there is
      less than $50,000 in dispute. The person who started the court case can make sure the case goes
      to arbitration if they agree to limit the amount they are asking for to $50,000. Parties can also agree
      they want to use judicial arbitration. The arbitrator must send their decision (award) to the court
      within 10 days of the last hearing. The award becomes a court judgment unless a party asks the
      court to review the case within 60 days. Parties must use the ADR-102 form to ask for a new court
      hearing (called a trial de novo.) Judicial arbitrators charge $150 per case or per day.

       PRIVATE ARBITRATION (non-bindino and binding)
       Private, non-binding arbitration is the same as judicial arbitration, except that the parties do not go
       through the ADR Programs office to choose an arbitrator, and the arbitrator’s award will not become
       a judgment of the court unless all parties agree. Parties must pay the arbitrator’s normal fees.

       Binding arbitration is different from judicial or private non-binding arbitration because the arbitrator's
       decision is final. Parties give up their right to have a judge review their case later (except for reasons
       listed in California Code of Civil Procedure, Section 1286.2.) Binding arbitration rules are listed in
       California Code of Civil Procedure, Sections 1280-1288.8. Parties may also agree any time before
       the judge has made a decision that ends the case to switch to binding arbitration. Parties choose the
       arbitrator on their own, and must pay the arbitrator’s normal (not $150) fees.

       SETTLEMENT MENTOR CONFERENCE
       Settlement mentors are independent, experienced trial attorneys that a judge has assigned to help
       parties look for ways to settle their case. The conference is free and is held in the courthouse. It is
       often held on the morning of trial, but it can be scheduled anytime. These conferences usually last
       two or three hours. Parties do not present evidence and do not call witnesses. Parties can ask the
       settlement mentor to keep some information confidential (private) from the other party, but not from
       the judge. The settlement mentor can share any information with the judge, or involve the judge in
       settlement discussions. All principals, clients, and claims representatives must attend the settlement
       mentor conference.

        NEUTRAL CASE EVALUATION
        In neutral case evaluation, an independent attorney (evaluator) reviews documents and listens to
        each party’s side of the case. The evaluator then tells the parties what they think could happen if the
        case went to trial. Many people use the evaluator’s opinion to reach an agreement on their own, or
        use this information later in mediation or arbitration to settle their case.

        Parties email, fax or visit the ADR Programs office to get a list of evaluators. After parties have
        agreed on an evaluator, they must write a summary (5 pages or less) explaining the facts, legal
        arguments, and legal authority for their position. They must send this summary to the other parties
        and the evaluator at least 5 court days before evaluation starts. ALL parties and their attorneys must
        go to neutral case evaluation. The evaluation can be held whenever and wherever the parties and
        the evaluator want, as long as they finish before the court deadline. If the parties go through the
        court’s ADR program, evaluators do not charge any fees for the first half hour spent scheduling or
        preparing for the evaluation conference. They also do not charge fees for the first two hours of the
        evaluation. If parties need more time, they must pay that evaluators regular fees. Some evaluators
        ask for a deposit before evaluation starts. Evaluators who do this must give back whatever is left
        after counting the time he or she spent preparing for or doing the evaluation. A party whose court
        fees have been waived (cancelled) may ask if their evaluation fees or deposit can be waived.


CIvU - (nfoimation
CV-655C-INFO Rev. 10/14/16
                             Case 3:20-cv-02680 Document 1-1 Filed 04/17/20 Page 19 of 24

    - TEMPORARY JUDGE
   " Some parties want a trial, but want to choose who will decide the case and when the trial will take
      place. Parties can agree on an attorney that they want the court to appoint as a temporary judge for
      their case. (See Article 6. Section 21 of the State Constitution and Rule 2.830 of the California Rules
      of Court.) Temporary judges have nearly the same authority as a superior court judge to conduct a
      trial and make decisions. As long as the parties meet the court deadline, they can schedule the trial
      at their own and the temporary judge’s convenience.

       Each of the temporary judges on the court's panel has agreed to serve at no charge for up to 5 court
       days. If the parties need more time, they must pay that person's regular fees. All parties and their
       lawyers must attend the trial, and provide a copy of all briefs or other court documents to the
       temporary judge at least two weeks before the trial. These trials are similar to other civil trials, but
       are usually held outside the court. The temporary judge’s decision can be appealed to the superior
       court. There is no option for a jury trial. The parties must provide their own court reporter.

       SPECIAL MASTER
       A special master is a private lawyer, retired judge, or other expert appointed by the court to help
       make day-to-day decisions in a court case. The special master's role can vary, but often includes
       making decisions that help the discovery (information exchange) process go more smoothly. He or
       she can make decisions about the facts in the case. Special masters can be especially helpful in
       complex cases. The trial judge defines what the special master can and cannot do In a court order.

       Special masters often issue both interim recommendations and a final report to the parties and the
       court. If a party objects to what the special master decides or reports to the court, that party can ask
       the judge to review the matter. In general, the parties choose (by stipulation) whom they want the
       court to appoint as the special master, but there are times (see California Code of Civil Procedure
       Section 639), when the court may appoint a special master or referee without the parties’
       agreement. The parties are responsible to pay the special master’s regular fees.

        COMMUNITY MEDIATION SERVICES
        Mediation Services are available through non-profit community organizations. These low-cost
        services are provided by trained volunteer mediators. For more information about these programs
        contact the ADR Program at adrweb@contracosta.courts.ca.qov




civil - Information
CV-65SC-INFO Rev. 10/14/16
           Case 3:20-cv-02680 Document 1-1 Filed 04/17/20 Page 20 of 24




 1 SHARON C. COLLIER (State Bar No. 203450)
   scc@severson.com
 2 JORDAN M. MEEKS (State Bar No. 311937)
   jmm@severson.com
 3 SEVERSON & WERSON
   A Professional Corporation
 4 One Embarcadero Center, Suite 2600
   San Francisco, California 94111
 5 Telephone: (415) 398-3344
   Facsimile: (415) 956-0439
 6
   Attorneys for Defendant
 7 COSTCO WHOLESALE CORPORATION

 8

 9                                    SUPERIOR COURT OF CALIFORNIA
10                                      COUNTY OF CONTRA COSTA

11

12 TODD STEVENSON,                                       Case No. C20-00351

13                      Plaintiff,                       DEFENDANT COSTCO WHOLESALE
                                                         CORPORATION'S ANSWER TO
14             vs.                                       PLAINTIFF'S COMPLAINT

15 COSTCO WHOLESALE CORPORATION, a                       Action Filed:         February 25, 2020
   Washington Corporation; and DOES 1-30,                Trial Date:           N/A
16 inclusive,

17                      Defendants.

18

19            Defendant COSTCO WHOLESALE CORPORATION (“Defendant”) hereby answers the

20 Complaint of Plaintiff TODD STEVENSON (“Plaintiff”) as follows:

21                                          GENERAL DENIAL

22            Pursuant to Code of Civil Procedure section 431.30(d), Defendant generally denies each

23 and every allegation contained in Plaintiff’s Complaint, and each and every cause of action

24 therein, and specifically denies that Plaintiff has been damaged in any respect by any allegedly

25 wrongful act or omission on the part of Defendant, their officers, employees, or agents. This

26 paragraph is incorporated by reference into each and every affirmative defense set forth below.

27

28

     75005.0035/15250370.1                  1                            Case No. C20-00351
           DEFENDANT COSTCO WHOLESALE CORPORATION'S ANSWER TO PLAINTIFF'S COMPLAINT
           Case 3:20-cv-02680 Document 1-1 Filed 04/17/20 Page 21 of 24




 1                                   FIRST AFFIRMATIVE DEFENSE

 2                                    (Failure to State a Cause of Action)

 3            The Complaint, and each cause of action thereof, fails to set forth facts sufficient to

 4 constitute a cause of action against this answering Defendant.

 5                                  SECOND AFFIRMATIVE DEFENSE

 6                                            (Comparative Fault)

 7            Defendant alleges that Plaintiff was careless and negligent in and about the matter alleged

 8 in his Complaint and that said carelessness and negligence on said Plaintiff’s own part

 9 proximately contributed to the happening of the accident, to the injuries, losses and damages
10 complained of, if any there were.

11                                   THIRD AFFIRMATIVE DEFENSE

12                                              (Fault of Others)

13            While at all times denying any liability and responsibility whatsoever to Plaintiff herein,

14 Defendant contends that the alleged liability or responsibility is small in proportion to the alleged

15 liability and responsibility of other persons and entities, including other persons and entities who

16 may or may not be defendants herein, and that Plaintiff should be limited to seeking recovery from

17 these defendants for the proportion of alleged injuries and damages for which these defendants are

18 allegedly liable or responsible, all such alleged liability and responsibility being expressly denied.

19                                  FOURTH AFFIRMATIVE DEFENSE
20                                          (Assumption of the Risk)

21            Plaintiff is barred from asserting any claim against Defendant by reason of Plaintiff’s

22 assumption of the risk of the matters causing the injuries and damages incurred, if any.

23                                   FIFTH AFFIRMATIVE DEFENSE

24                                   (Failure to Use Reasonable Diligence)

25            Defendant is informed and believes and thereon alleges that Plaintiff’s injuries, losses or

26 damages, if any, were aggravated by Plaintiff’s and/or other defendants’ failure to use reasonable

27 diligence.

28

     75005.0035/15250370.1                  2                            Case No. C20-00351
           DEFENDANT COSTCO WHOLESALE CORPORATION'S ANSWER TO PLAINTIFF'S COMPLAINT
           Case 3:20-cv-02680 Document 1-1 Filed 04/17/20 Page 22 of 24




 1                                    SIXTH AFFIRMATIVE DEFENSE

 2                                              (Doctrine of Laches)

 3            Defendant alleges that the Plaintiff’s claims are barred by the equitable doctrine of laches.

 4                                  SEVENTH AFFIRMATIVE DEFENSE

 5                                               (Waiver / Estoppel)

 6            Plaintiff has waived and is estopped from asserting any claim against this Defendant by

 7 reason of Plaintiff’s approval and consent to the risk in the matters causing the damages alleged, if

 8 any, in their acknowledgment of, acquiescence in and consent to the alleged act or omissions, if any,

 9 of this Defendant.
10                                   EIGHTH AFFIRMATIVE DEFENSE

11                                       (Failure to Mitigate Damages)

12            Defendant alleges that Plaintiff’s injuries, losses and damages suffered, if any, which are

13 expressly denied, were caused by Plaintiff’s failure to take reasonable steps to mitigate such

14 damages; to the extent that such injuries, losses or damages were caused by Plaintiff’s failure to

15 take reasonable steps to mitigate such damages, that such are not recoverable against this

16 answering Defendant.

17                                    NINTH AFFIRMATIVE DEFENSE

18                                    (Civil Code §1431.2 Apportionment)

19            The liability of this answering Defendant, if any, for Plaintiff’s economic loss should be
20 prorated pursuant to the provisions of California Civil Code section 1431.2.

21                                             PRAYER FOR RELIEF

22            WHEREFORE, Defendant Costco prays as follows:

23                 1. That Plaintiff takes nothing by reason of the Complaint;

24                 2. For judgment in Defendant’s favor and dismissal of the action with prejudice;

25                 3. For Defendant’s attorneys’ fees against Plaintiff

26                 4. For costs of suit; and

27            For such other relief that the Court deems just and proper.

28

     75005.0035/15250370.1                  3                            Case No. C20-00351
           DEFENDANT COSTCO WHOLESALE CORPORATION'S ANSWER TO PLAINTIFF'S COMPLAINT
           Case 3:20-cv-02680 Document 1-1 Filed 04/17/20 Page 23 of 24




 1 DATED: April 17, 2020                  SEVERSON & WERSON
                                          A Professional Corporation
 2

 3

 4                                        By:
                                                            Jordan M. Meeks
 5
                                          Attorneys for Defendant COSTCO WHOLESALE
 6                                        CORPORATION
 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

     75005.0035/15250370.1                  4                            Case No. C20-00351
           DEFENDANT COSTCO WHOLESALE CORPORATION'S ANSWER TO PLAINTIFF'S COMPLAINT
           Case 3:20-cv-02680 Document 1-1 Filed 04/17/20 Page 24 of 24




 1                                            PROOF OF SERVICE

 2                            Stevenson, Todd v. Costco Wholesale Corporation, et al.
                             Contra Costa County Superior Court Case No.: C20-00351
 3
         At the time of service, I was over 18 years of age and not a party to this action. I am
 4 employed in the County of San Francisco, State of California. My business address is One
   Embarcadero Center, Suite 2600, San Francisco, CA 94111.
 5
         On April 17, 2020, I served true copies of the following document(s):
 6
         DEFENDANT COSTCO WHOLESALE CORPORATION'S ANSWER TO
 7       PLAINTIFF'S COMPLAINT

 8 on the interested parties in this action as follows:

 9 Constantine M. Panagotacos                         Attorneys for Plaintiff
   Dunn & Panagotacos, LLP                            TODD STEVENSON
10 369 Pine Street, Suite 600
   San Francisco, CA 94104
11
   Tele: (415) 982-2100
12 Fax: (415) 982-2119
   Email: cpanagotacos@dpllp.com
13
          BY E-MAIL: By agreement of the parties or by court order, I caused a copy of the
14 document(s) to be sent from e-mail address elw@severson.com to the persons at the e-mail
   addresses listed in the Service List. The document(s) were transmitted, and I did not receive,
15 within a reasonable time after the transmission, any electronic message or other indication that the
   transmission was unsuccessful.
16
          I declare under penalty of perjury under the laws of the State of California that the
17 foregoing is true and correct.

18            Executed on April 17, 2020, at San Francisco, California.
19
20
                                                          Erica L. Wheelock
21

22

23

24

25

26

27

28

     75005.0035/15250370.1                  5                            Case No. C20-00351
           DEFENDANT COSTCO WHOLESALE CORPORATION'S ANSWER TO PLAINTIFF'S COMPLAINT
